By tbe Court,
Hawley, C. J.:
Tbe transcript .in this case contains an abstract of tbe •minutes, reciting in detail the orders of tbe court and proceedings during the trial; the findings of the court, original and amended judgments, injunction, stay of execution, no*283tice of appeal, undertaking on appeal, and exceptions to the sufficiency of tbe sureties and tbeir justification, presented independently in tlie apparent order of the trial and proceedings, instead of a statement on appeal, as is required by section 332 of the civil practice act. It is just such a transcript as it was held in Corbett v. Job “must be disregarded, because it is in no sense a statement, and this court has no right to consider it, even if it wished.” (5Nev. 205.)
The notice of appeal improperly contains, as grounds 'upon which the appeal is taken, certain points which might properly have been stated in a statement on appeal, as an assignment of errors.
There is a stipulation, signed by the respective counsel, “that the foregoing transcript on appeal is correct, and shall be the transcript in this case on appeal.” This, of course, applies to the verification of the transcript under the provisions of section 340, and not to section 332, which provides that when the statement is agreed upon by the parties, they shall certify “that it has been agreed upon and is correct.” If a statement had been filed with the clerk in compliance with the provisions of section 332, then, as this appeal is taken from the judgment, a copy of the statement should have been annexed to the judgment-roll, as provided in section 336.
It is reasonable to believe that if counsel for appellants had examined the various provisions of title IX of Appeals in Civil Actions, chapter 1, some, at least, of the many omissions apparent in this record would have been supplied. There is no statement on appeal, no proper assignment of errors, no judgment-roll, and as there is no question properly presented for consideration, the appeal must be dismissed.
It is so ordered.